OPINION
The petition for rehearing is denied.
At the time of the filing of the petition for rehearing, respondents requested that in the event the petition for rehearing was denied, this court remand the case to the lower court for further action and proceedings under authority of section 9385.78, N.C.L. Supplement 1931-1941. We think that, having rendered an opinion and decided the appeal, the request comes too late, and it is therefore denied.
Dated at Carson City, Nevada, this 29th day of January, A.D. 1945.
                                ON COSTS
February 6, 1945.                     175 P.2d 788. *Page 430